COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )
NISSAN NORTH AMERICA, INC.,                   )                    No.  08-02-00235-CV
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                    358th District Court
                                                                              )
MOTOR CITY USA, L.L.C. and                          )                 of Ector County, Texas
MCM PROPERTIES II, LTD.,                             )
                                          )                        (TC# D-108,665)
Appellees.                          )
 
 
O
P I N I O N
 
Pending
before the Court is a joint motion to vacate and render a judgment of dismissal
with prejudice.  The parties have filed
this motion pursuant to Tex.R.App.P.
42.1, which states that:
(a) The appellate
court may dispose of an appeal as follows:
 
(1)  in accordance with an agreement signed by all
parties or their attorneys and filed with the clerk; or
 
(2)  in accordance with a motion of appellant to
dismiss the appeal or affirm the appealed judgment or order; but no party may
be prevented from seeking any relief to which it would otherwise be entitled.
 




The
parties have settled all matters in controversy.  By their motion, the parties have agreed that
the underlying judgment should be vacated and a judgment of dismissal with
prejudice should be rendered.  Pursuant
to Rule 42.1(a)(1), we grant the joint motion, vacate the trial court=s judgment, and render a judgment of
dismissal with prejudice.  Further, in
accordance with the agreement, each party is ordered to bear its own costs in
the trial court and in this Court.
 
 
September 12, 2002
                                                                          
ANN CRAWFORD
McCLURE, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew,
JJ.
 
(Do Not Publish)